Citation Nr: 0112046	
Decision Date: 04/27/01    Archive Date: 05/01/01

DOCKET NO.  00-05 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for left shoulder 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


REMAND

The veteran had active military service from December 1979 to 
December 1982, and from October 1987 to January 1990.  This 
matter comes before the Board of Veterans' Appeals (Board) 
from a rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Detroit, Michigan.

Briefly, the veteran failed to report for his requested 
hearing before a traveling member of the Board on March 20, 
2001.  In a statement dated March 20, 2001, but which was 
received on March 22, 2001, the veteran's representative 
explained that the veteran had telephoned the representative 
on March 19, 2001, to request a postponement of his scheduled 
hearing because he was still receiving treatment for injuries 
sustained in an accident occurring on March 18, 2001.

Accepting the representative's March 2001 statement as a 
motion for a new hearing date, the undersigned, in April 
2001, determined that the veteran had shown good cause for 
his failure to appear for his March 2001 travel Board 
hearing.  The veteran should therefore be scheduled for 
another hearing before a traveling member of the Board.

Accordingly, this case is REMANDED to the RO for the 
following action:

The veteran should be scheduled for 
a Board hearing at the RO.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  No action 
is required of the veteran until he is otherwise notified by 
the RO.




		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


